Citation Nr: 1728435	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a disability manifested by constipation.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claims of service connection for asthma, obstructive sleep apnea (which was characterized as sleep apnea), a skin rash, a bilateral shoulder disability (which was characterized as arthritis bilateral shoulders), a disability manifested by constipation (which was characterized as constipation (claimed as anal cavity pain)), and entitlement to a TDIU.  The Veteran disagreed with this decision in June 2011.  He perfected a timely appeal in August 2011.  A Travel Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

In September 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records.  These records subsequently were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2016, the Board denied all of the currently appealed claims.  The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Partial Remand (Joint Motion) in December 2016.  The Court granted the Joint Motion in January 2017, vacating and remanding only that part of the Board's March 2016 decision which denied the Veteran's service connection claims for asthma, obstructive sleep apnea, a skin rash, a bilateral shoulder disability, a disability manifested by constipation, and entitlement to a TDIU.

The Veteran appointed his current representative to represent him by filing a completed VA Form 21-22 in April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred asthma, obstructive sleep apnea, a skin rash, a bilateral shoulder disability, and a disability manifested by constipation in service.  He alternatively contends that he experiences current disability due to each of these claimed disabilities which is related to service.  He also contends that he is precluded from securing or maintaining a substantially gainful occupation as a result of disability attributable to active service, entitling him to a TDIU.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required pursuant to the Court's January 2017 Order granting the Joint Motion before any of the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claims for asthma, obstructive sleep apnea, a skin rash, a bilateral shoulder disability, and a disability manifested by constipation, both parties to the Joint Motion argued that current examinations were required to determine the nature and etiology of each of these disabilities.  See Joint Motion for Partial Remand dated December 15, 2016, at pp. 3-5.  Both parties also argued that the record evidence demonstrated that the Veteran experienced persistent recurring symptoms of each of these claimed disabilities which could be attributed to active service.  Id.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  Given the foregoing, and because it is bound by the Court's January 2017 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his obstructive sleep apnea, a skin rash, a bilateral shoulder disability, and a disability manifested by constipation.

With respect to the Veteran's TDIU claim, and as both parties noted in the Joint Motion, adjudication of the other claims being remanded likely will affect adjudication of the TDIU claim.  Thus, all of these claims are inextricably intertwined.  Id., at pp. 5-6; see also Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim must be deferred.

The AOJ also should attempt to obtain the Veteran's updated treatment records.  The Board notes in this regard that Martin Army Community Hospital already has informed VA that it had no records for the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA and private treatment records which have not been obtained already.  

2.  Schedule the Veteran for examination to determine the nature and etiology of any asthma.  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that asthma, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for examination to determine the nature and etiology of any obstructive sleep apnea.  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for examination to determine the nature and etiology of any skin rash.  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a skin rash, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Schedule the Veteran for examination to determine the nature and etiology of any bilateral shoulder disability.  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral shoulder disability, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

6.  Schedule the Veteran for examination to determine the nature and etiology of any disability manifested by constipation.  The claims file should be provided for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability manifested by constipation, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

7.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

